Citation Nr: 1311573	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-15 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to residuals of a frostbite injury to the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

This is a substitution case. 

The Veteran had active service from August 1955 to February 1960, and is now deceased.  The Appellant, the Veteran's widow, was recognized as a substitute claimant in this appeal by the RO in November 2011.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant provided testimony at a February 2013 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The Appellant filed a claim for dependency and indemnity compensation (DIC), death pension, and accrued benefits in December 2010.  The RO denied the claim in August 2011.  The Appellant filed a timely notice of disagreement (NOD) as to the denial of DIC and death pension benefits, and the RO continued denial of the benefits on appeal in a September 2012 Statement of the Case (SOC).  

In February 2013, the Board received a VA Form 646 from the Appellant's representative with regard to the issues of entitlement to DIC and death pension benefits.  However, there is no indication, either in the claims file or on "Virtual VA," that the Appellant has filed a substantive appeal as to those issues.  It appears as if this 646, on these issues, was done in error as at the hearing before the Board it was indicated that the issues listed above are the only issues on appeal at this time.  In any event, the Board does not have jurisdiction over them, and they are referred to the agency of original jurisdiction (AOJ) for appropriate action, if needed.


FINDINGS OF FACT

1.  A final April 2003 rating decision denied service connection for bilateral hearing loss and residuals of a frostbite injury to the feet, finding that there was no evidence of a current hearing loss disability or of an in-service frostbite injury to the feet.

2.  The evidence associated with the claims file subsequent to the April 2003 rating decision denying service connection for bilateral hearing loss and residuals of a frostbite injury to the feet is not cumulative, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and residuals of a frostbite injury to the feet.

3.  The Veteran experienced acoustic trauma in service. 

4.  The Veteran did not sustain a disease or injury (other than acoustic trauma) of the bilateral ears in service. 

5.  Symptoms of bilateral hearing loss were not chronic in service. 

6.  Symptoms of bilateral hearing loss did not manifest to a compensable degree within one year of separation.  

7.  Symptoms of bilateral hearing loss were not continuous since service separation. 

8.  The Veteran did not have a current right ear hearing loss disability at the time of his death, based on the best evidence.

9.  The Veteran's left ear hearing loss disability was not related to his active service.

10.  The Veteran was exposed to cold weather during active service, but did not suffer a frostbite injury to the feet during active service.

11.  Symptoms of a frostbite injury to the feet were not chronic in service. 

12.  Symptoms of a frostbite injury were not continuous since service separation. 


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied service connection for bilateral hearing loss and residuals of a frostbite injury to the feet became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  New and material evidence having been received, the claims of entitlement to service connection for bilateral hearing loss and residuals of a frostbite injury to the feet are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).



3.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

4.  The criteria for service connection for residuals of a frostbite injury to the feet have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether Reopening the Hearing Loss and Frostbite Claims
 
In January 2003, the Veteran filed an initial claim for service connection for bilateral hearing loss and residuals of a frostbite injury to the feet.  The claim was denied in an April 2003 rating decision, which found that there was no evidence of an in-service frostbite injury to the feet and no current hearing loss disability.  The Veteran did not file a timely NOD, and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156 (c) (2012).  Consequently, the April 2003 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In September 2007, the Veteran filed a request to reopen the claim of entitlement to service connection for residuals of a frostbite injury to the feet.  In a December 2007 rating decision, the RO found that no new and material evidence had been received and denied reopening of the claim.  

In October 2008, the Veteran filed a request to reopen the claims of entitlement to service connection for bilateral hearing loss and residuals of a frostbite injury to the feet.  In December 2008, within one year of the prior December 2007 rating decision denying reopening of the claim of entitlement to residuals of a frostbite injury, the Veteran submitted specific information as to his cold weather exposure (e.g., where he was stationed and the conditions at those locations) as well as pictures of himself during service in the snow.  Thus, in light of the receipt of new evidence within one year of the December 2007 rating decision, that rating decision did not become final.  38 C.F.R. § 3.156(b) (2012).  

In the June 2009 rating decision that is the subject of the instant appeal, the RO found that new and material evidence had been received and reopened both the hearing loss and frostbite claims, but denied the claims on the merits, finding no evidence of a current right ear hearing loss disability, no nexus between the current left ear hearing loss disability and active service, and no evidence of an in-service frostbite injury to the feet.   

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and residuals of a frostbite injury to the feet.  The Board must make an independent determination in this regard.     

As noted above, in the June 2009 rating decision on appeal, the RO found that new and material evidence had been received and reopened the claims, but then denied the claims on the merits.  Notwithstanding the fact that the RO reopened the claims, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final April 2003 rating decision denying service connection for bilateral hearing loss and residuals of a frostbite injury to the feet included service treatment records, service personnel records, and post-service VA treatment records.  The service treatment records were negative for any history, complaints, symptoms, findings, treatment, or diagnosis of hearing loss, a frostbite injury, or foot problems.  Moreover, post-service VA treatment records did not show any complaints, treatment, or findings of hearing loss.  VA treatment records from April 2001 showed a notation of dry plantar skin and calluses on the feet.  In January 2002, the Veteran reported painful calluses on both feet since he was in Korea during active service, that he had not received any treatment for the condition, and that he had also had frostbite on his feet.  He was diagnosed with onychomycosis, tinea pedis, xerosis, keratomas, and hammertoes, bilaterally, but the VA clinician did not relate any of those conditions to a frostbite injury.  Based on this evidence, the RO denied service connection for hearing loss and residuals of a frostbite injury to the feet, finding no evidence of a current hearing loss disability, and no evidence of a nexus between the current foot disability and an injury or event in active service, including no evidence of an in-service injury to the feet.  

Evidence added to the record since the time of the last final denial in April 2003 includes additional post-service treatment records, a VA audiological opinion, statements of the Veteran, and pictures of the Veteran during active service.  

The May 2009 VA examiner found no hearing loss disability in the right ear, but assessed left ear hearing loss.  Moreover, the pictures submitted by the Veteran show him standing in deep snow during active service, confirming his exposure to cold weather during active service.     

The Board finds that the evidence added to the record since the previous April 2003 denial constitutes new and material evidence.  The evidence is new and not redundant, in that it shows a current left ear hearing loss disability and in-service cold weather exposure, which are unestablished facts that are necessary to substantiate the claims.  The additional evidence raises a reasonable possibility of substantiating the claims for service connection for hearing loss and residuals of a frostbite injury to the feet; therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for bilateral hearing loss and residuals of a frostbite injury to the feet are reopened.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition (such as sensorineural hearing loss) noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Unlike sensorineural hearing loss, the claimed frostbite injury at issue is not one of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. 
§ 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to that condition.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Service Connection for Bilateral Hearing Loss

The Veteran, prior to his death in November 2010, contended that he had current bilateral hearing loss that was related to acoustic trauma during active service.  Specifically, he averred that he was exposed to the artillery, including 280 millimeter (mm) guns, which were extremely loud and would pop out his hearing protection plugs.      

The Board finds that the evidence demonstrates that the Veteran was exposed to acoustic trauma in service.  His DD Form 214 shows that his Military Occupational Specialty was Field Artillery Basic, and that he received an Expert Rifle Badge.  Additionally, the pictures submitted by the Veteran confirm that he worked with large artillery.  Thus, the Board finds his contentions regarding military noise exposure to be credible.

Next, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that, other than acoustic trauma, the Veteran did not sustain an injury or disease of the bilateral ears during active service, and that symptoms of bilateral hearing loss were not chronic during active service.  In short, service treatment records do not demonstrate bilateral hearing loss complaints, findings, diagnosis, or treatment.  The Veteran scored a 15 out of 15 at whispered voice tests conducted at both the July 1955 pre-induction and January 1960 separation examinations, demonstrating normal hearing, and the separation examination report does not indicate that the Veteran reported any difficulty hearing.  While this test is not always accurate, it does provide limited evidence against this claim.  The Veteran's failure to note a problem provides more evidence against this claim.    

Next, the Board finds that the weight of the evidence demonstrates that symptoms of bilateral hearing loss were not chronic in service or continuous after service separation.  At the January 1960 service separation examination, as discussed above, the whispered voice test showed normal hearing.  

Post-service medical records do not identify a diagnosis of hearing loss until May 2009, when the VA examiner found left ear hearing loss, but no right ear hearing loss disability.  The audiogram conducted at the May 2009 VA examination revealed puretone thresholds of 20, 20, 20, 25, and 40 decibels in the left ear and 10, 15, 15, 25, and 25 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Thus, based on the 2009 VA examination audiogram results, the Board finds that the Veteran had a current left ear hearing loss "disability" under the criteria of 38 C.F.R. § 3.385. 

However, with regard to the right ear, the Board finds that the weight of the evidence is against a finding of a right ear hearing loss disability.  The Board acknowledges that two of the puretone thresholds recorded at the 2009 VA examination for the right ear were above 20 decibels, demonstrating some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.  However, the audiogram does not demonstrate a right ear hearing loss disability as defined under 38 C.F.R. § 3.385.  As a result, the claim must be denied.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply. 
 
The Board also finds that the weight of the evidence demonstrates that hearing loss did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no hearing loss symptoms during the one year period after service, and no diagnosis or findings of hearing loss of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2012).  

The evidence shows the first assessment of left ear hearing loss nearly 50 years after service separation in 2009, and does not demonstrate any current right ear hearing loss.  For these reasons, the Board finds that hearing loss, first diagnosed in 2009, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309.

With regard to the Veteran's and Appellant's assertions that the Veteran's bilateral hearing loss began in service and that his hearing loss has continued while in service and following service, the Board finds that, while the Veteran and Appellant are competent to report the onset of his hearing loss, their recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's and Appellant's statements as to chronic hearing loss symptoms in service and continuous hearing loss symptoms after service are not accurate because they are outweighed by other evidence of record that includes the absence of in-service hearing loss complaints or symptoms; clinical examination at the January 1960 service discharge examination at which the Veteran scored a 15 out of 15 on the whispered voice test, and during which the examiner did not note any history or findings of ear problems; and the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of hearing loss for decades after service. 

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the lack of continuity of symptomatology in the record from 1960 to 2003, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for 43 years is also one additional factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements of continuity are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan, 451 F.3d at 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible). 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed left ear hearing loss is not related to his active service, specifically including the noise exposure during service.  In the May 2009 VA audiological opinion, which weighs against the Veteran's claim, the examiner opined that, even recognizing the Veteran's in-service exposure to noise (which the Board does as well), the Veteran's current left ear hearing loss was less likely as not related to his exposure to noise in service.  The May 2009 VA audiological opinion is of  significant probative value because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.

Based on the evidence of record, the weight of the competent evidence demonstrates no right ear hearing loss disability prior to the Veteran's death, and no relationship between the Veteran's left ear hearing loss and his military service, including no credible evidence of continuity of symptomatology of hearing loss; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral hearing loss, and outweighs the Veteran's and Appellant's more recent contentions regarding in-service chronic hearing loss symptoms and post-service hearing loss symptoms.  For these reasons, the claim must be denied.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
Service Connection for Residuals of Frostbite Injury to the Feet

Prior to his death in November 2010, the Veteran contended that he had residuals of a frostbite injury to the feet that he sustained during military service.  Specifically, he averred that he was stationed in several cold weather countries during active service, including Japan, Korea, and Germany.  He stated that in Japan and Korea, the snow would sometimes reach waist level, and that there was no need to dig fox holes, as they would just push and dig holes in the snow.  These facts are not in dispute. 

Concerning the question of in-service disease or injury, the Veteran's service personnel records confirm that he was stationed in Japan from February 1956 to June 1957, in Korea from June 1957 to January 1958, and in Germany from February 1959 to February 1960.  Thus, he was stationed in those areas over several winters.  The Veteran is competent to report whether he was exposed to cold weather and snow in the course of fulfilling his duties.  See Layno at 465.  Moreover, he submitted pictures of himself in the snow during active service.  Thus, exposure to cold weather during active service is conceded.  

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran was exposed to cold weather during service; however, the weight of the evidence demonstrates that the Veteran did not suffer a frostbite injury in service and that cold weather injury symptoms were not chronic during service.  In short, the service treatment records do not document any complaints, treatment, or diagnosis of cold weather injuries or associated symptoms of the feet.  The evidence in this case includes a July 1955 enlistment examination report that indicates normal clinical evaluation of the feet, and which includes a Report of Medical History on which the Veteran checked "no" next to "foot trouble."  

The January 1960 service separation examination report also shows normal clinical examination of the feet, and the Veteran checked "no" next to "foot trouble" on his Report of Medical History, providing factual evidence against his own claim.  

There is also no documentation of complaints, treatment, or diagnosis of cold weather injury or other foot problems during active service.  

The Board next finds that the weight of the evidence demonstrates that frostbite injury symptoms were not continuous since service separation in February 1960.  Following service separation in February 1960, the evidence of record shows no complaints, diagnosis, or treatment for foot symptoms until April 2001, at which time a VA clinician observed dry plantar skin and calluses on the feet.  In January 2002, the Veteran sought treatment for painful calluses on both feet, stating that they had been present since he was stationed in Korea during active service, and that he had not previously sought treatment for the condition.  He also mentioned that he had frostbite on his feet, although he did not say when the frostbite injury occurred.  The VA clinician assessed onychomycosis, tinea pedis, xerosis, keratomas, and hammertoes of the bilateral feet, but did not state whether these conditions were related to active service.  

The absence of post-service complaints, findings, diagnosis, or treatment for foot problems for more than forty years after service separation until 2001 is one factor (but not the only factor) that tends to weigh against a finding of continuous symptoms of residuals of frostbite injury after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

With regard to the Veteran's and Appellant's more recent assertions made as part of the current compensation claim that he had residuals of a frostbite injury to the feet since separation from service in February 1960, the Board finds that, while the Veteran and Appellant are competent to report the onset of observable symptoms, their recent report of continuous foot symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not reliable.  See Charles, 16 Vet. App. at 374-75.  The Board finds that the Veteran's and Appellant's statements as to continuous foot symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any complaints, findings or diagnoses of a frostbite injury or associated foot problems, and the lack of any post-service documentation of treatment or diagnoses of any foot problems until 2001, more than forty years after service separation.  

The Board further notes that no favorable competent medical opinions have been received that relate the Veteran's foot problems, which included calluses, to an event or injury in active service, including frostbite.  Indeed, in January 2002, while the VA clinician noted the Veteran's report that he had had calluses since service and that he had suffered a prior frostbite injury to his feet, the VA clinician did not state whether the current foot problems were related to active service.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's foot problems and his military service, including no credible evidence of either a relevant in-service disease or injury, chronic symptoms of foot problems during active service, or continuity of symptomatology of foot problems, which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for residuals of a frostbite injury to the feet, and outweighs the Veteran's more recent contentions regarding in-service chronic foot problems and post-service foot problems.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In timely October 2007 and November 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letters also stated the reason for the previous denials of the claims, advised the Veteran that new and material evidence would be necessary to reopen them, and informed the Veteran as to what the new and material evidence should address.  Finally, the letters also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA treatment records, a VA audiological opinion, and the Veteran's and Appellant's statements.  

A VA examination and opinion was obtained in May 2009 with regard to the question of whether the Veteran has a current hearing loss disability that is related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2009 VA opinion obtained in this case is adequate as to the question of whether the Veteran has a current hearing loss disability that was caused or aggravated by active service.  The opinion was predicated on a complete audiological examination, and a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hearing loss claim has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the Veteran was not afforded a VA medical examination specifically geared to the claimed service connection for residuals of a frostbite injury to the feet; however, the Board finds that a VA examination (or opinion, as in this case) is not necessary in order to decide this issue.  

Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of, or treatment for, a frostbite injury or associated symptoms of the feet.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to frostbite in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of a frostbite injury in service and no continuity of symptoms of a frostbite injury since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a frostbite injury to the feet.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").   

The Board has considered the decision in Charles, 16 Vet. App. at 374-75; however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed residuals of a frostbite injury to the feet would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between any residuals of a frostbite injury to the feet and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  

The duty to assist by providing a VA examination or opinion as to the claimed frostbite injury is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A.  § 5103A(a)(2); 38 C.F.R.  § 3.159(d). 

Notably, the Veteran did not identify, the Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for bilateral hearing loss is granted. 

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for residuals of a frostbite injury to the feet is granted.

Service connection for bilateral hearing loss is denied.  


Service connection for residuals of a frostbite injury to the feet is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


